           Case 3:17-cv-03615-VC Document 212 Filed 03/08/19 Page 1 of 4


     AMERICAN CIVIL LIBERTIES UNION                 COOLEY LLP
 1                                                  MARTIN S. SCHENKER (SBN 109828)
     FOUNDATION OF NORTHERN CALIFORNIA
     WILLIAM S. FREEMAN (SBN 82002)                 NATHANIEL R. COOPER (SBN 262098)
 2                                                  ASHLEY K. CORKERY (SBN 301380)
     SEAN RIORDAN (SBN 255752)
 3   39 Drumm Street                                101 California Street, 5th Floor
     San Francisco, CA 94111                        San Francisco, CA 94111
 4   Telephone: (415) 621-2493                      Telephone: (415) 693-2000
     Facsimile: (415) 255-8437                      Facsimile: (415) 693-2222
 5                                                  Email: mschenker@cooley.com
     Email: wfreeman@aclunc.org
            sriordan@aclunc.org                            ncooper@cooley.com
 6
                                                           acorkery@cooley.com
 7   ACLU FOUNDATION
     IMMIGRANTS’ RIGHTS PROJECT                     ACLU FOUNDATION
 8   JUDY RABINOVITZ                                IMMIGRANTS’ RIGHTS PROJECT
     125 Broad Street, 18th Floor                   STEPHEN B. KANG (SBN 292280)
 9   New York, NY 10004                             39 Drumm Street
     Telephone: (212) 549-2660                      San Francisco, CA 94111
10   Facsimile: (212) 549-2654                      Telephone: (415) 343-0770
     E-mail: jrabinovitz@aclu.org                   Facsimile: (212) 395-0950
11                                                  E-mail: skang@aclu.org
     LAW OFFICES OF HOLLY S. COOPER                 NEW YORK CIVIL LIBERTIES UNION
12   HOLLY S. COOPER (SBN 197626)                   FOUNDATION
13   P.O. Box 4358                                  AADHITHI PADMANABHAN
     Davis, CA 95617                                CHRISTOPHER DUNN
14   Telephone: (530) 574-8200                      125 Broad Street, 19th Floor
     Facsimile: (530) 752-0822                      New York, NY 10004
15                                                  Telephone: (212) 607-3300
     Email: hscooper@ucdavis.edu                    Facsimile: (212) 607-3318
16                                                  Email: apadmanabhan@nyclu.org
                                                           cdunn@nyclu.org
17   Attorneys for Petitioner/Plaintiff
                                   UNITED STATES DISTRICT COURT
18                                NORTHERN DISTRICT OF CALIFORNIA
19                                    SAN FRANCISCO DIVISION

20   Ilsa Saravia, as next friend for A.H., a       Case No. 3:17-cv-03615-VC
     minor, on behalf of herself individually and
21   others similarly situated,                     STIPULATION AND [PROPOSED]
                                                    ORDER RE STAY OF
22                                                  PROCEEDINGS
                       Plaintiff,
            v.
23
     William Barr, Attorney General, et al.,
24

25                      Respondents/Defendants.

26

27

28
                                                              STIPULATION AND [PROPOSED] ORDER RE
                                                                              STAY OF PROCEEDINGS
                                                                        CASE NO. 3:17-CV-03615-VC
           Case 3:17-cv-03615-VC Document 212 Filed 03/08/19 Page 2 of 4


                                                    RECITALS
 1

 2             WHEREAS, the Parties have held preliminary discussion to determine whether it is advisable
 3
     to enter into mediation with the goal of reaching a mutually agreeable settlement of this case; and
 4

 5             WHEREAS, in furtherance of these discussions, Plaintiff has agreed to narrow her discovery

 6   requests to Defendants, and Defendants have begun responding to these narrowed discovery
 7   requests; and
 8
               WHEREAS, the Parties believe that for mediation to be successful and to promote judicial
 9

10   economy, it would be advantageous for the Court to defer ruling on Defendants’ pending Motion to

11   Dismiss the Second Amended Petition (ECF No. 172) (“Motion to Dismiss”), stay litigation

12   proceedings in the case, and refer this case for mediation for purposes of attempting to resolve this
13   matter.
14
                                                 STIPULATION
15

16   It is hereby agreed between the Parties, subject to the Order of the Court, as follows:
17
        1. The Parties jointly request that the Court defer ruling on the Motion to Dismiss unless one or
18

19             more of the Parties informs the Court that it or they wish to withdraw from mediation and

20             have the Court rule on the Motion to Dismiss.

21      2. During the time this Stipulation remains in effect, the case, including Plaintiff’s discovery
22
               requests and Defendants’ responses and objections, will be stayed except for (a) the narrowed
23
               agreed-upon discovery requests to which the Parties have agreed that Defendants will
24
               respond prior to mediation; (b) proceedings, if any, to compel responses to such discovery
25
               requests; (c) mediation conducted by a United States Magistrate, or such other neutral person
26

27             upon whom the Parties may hereafter agree; and (d) any proceedings concerning

28                                                     1 preliminary injunction.
               implementation or enforcement of the Court’s       STIPULATION AND [PROPOSED] ORDER RE
                                                                                      STAY OF PROCEEDINGS
                                                                                 CASE NO. 3:17-CV-03615-VC
          Case 3:17-cv-03615-VC Document 212 Filed 03/08/19 Page 3 of 4


        3. Any Party may at any time withdraw from this Stipulation, at which time that Party (or the
 1

 2         Parties jointly) may so inform the Court and request that the Court rule on the Motion to

 3         Dismiss, and the stay of proceedings will automatically end.
 4

 5
     Dated: March 7, 2019                       COOLEY LLP
 6
                                                /s/ Martin S. Schenker
 7                                              Martin S. Schenker
 8
     Dated: March 7, 2019                       AMERICAN CIVIL LIBERTIES UNION
 9                                              FOUNDATION OF NORTHERN CALIFORNIA

10                                              /s/ William S. Freeman
                                                William S. Freeman
11

12   Dated: March 7, 2019                       AMERICAN CIVIL LIBERTIES UNION
                                                IMMIGRANTS’ RIGHTS PROJECT
13
                                                /s/ Stephen B. Kang
14                                              Stephen B. Kang

15
     Dated: March 7, 2019                       LAW OFFICES OF HOLLY COOPER
16
                                                /s/ Holly S. Cooper
17                                              Holly S. Cooper

18
     Dated: March 7, 2019                       NEW YORK CIVIL LIBERTIES UNION
19                                              FOUNDATION

20                                              /s/Christopher Dunn________________________
                                                Christopher Dunn
21                                              Attorneys for Petitioner/Plaintiff

22
     Dated: March 7, 2019                       UNITED STATES DEPARTMENT OF JUSTICE
23

24                                              /s/ Nicole N. Murley________________________
                                                Nicole N. Murley
25
                                                Counsel for Respondents/Defendants
26

27

28                                                   2
                                                                   STIPULATION AND [PROPOSED] ORDER RE
                                                                                   STAY OF PROCEEDINGS
                                                                             CASE NO. 3:17-CV-03615-VC
           Case 3:17-cv-03615-VC Document 212 Filed 03/08/19 Page 4 of 4


                                            [PROPOSED] ORDER
 1

 2      Upon the stipulation of the Parties, and good cause appearing, IT IS HEREBY ORDERED as
 3
     follows:
 4

 5      1. The Court will defer ruling on the Motion to Dismiss (ECF No. 172) unless one or more of

 6          the Parties informs the Court that it or they wish to withdraw from mediation and have the
 7          Court rule on Defendants’ Motion to Dismiss the Second Amended Petition.
 8
        2. The case will be stayed except for (a) the narrowed agreed-upon discovery requests to which
 9
            the Parties have agreed that Defendants will respond prior to mediation; (b) proceedings, if
10
            any, to compel responses to such discovery requests; (c) mediation conducted by a United
11

12          States Magistrate, or such other neutral person upon whom the Parties may hereafter agree;

13          and (d) any proceedings concerning implementation or enforcement of the Court’s

14          preliminary injunction.
15      3. The stay of proceedings will automatically end at such time, if applicable, if one or more of
16
            the Parties informs the Court that it or they have withdrawn from this Stipulation.
17

18
     Dated: March 8, 2019                                 ______________________________
19                                                        Vince Chhabria
                                                          United States District Judge
20

21

22                                             ATTESTATION
23          Pursuant to Civil L.R. 5-1(i)(3) regarding signatures, I attest under penalty of perjury that
24   concurrence in the filing of this document has been obtained from the other signatories.
25
26    Dated: March 7, 2019                         /s/ William S. Freeman
                                                   William S. Freeman
27                                                 Attorneys for Plaintiff
28                                                      3
                                                                      STIPULATION AND [PROPOSED] ORDER RE
                                                                                      STAY OF PROCEEDINGS
                                                                                CASE NO. 3:17-CV-03615-VC
